
	
		II
		110th CONGRESS
		1st Session
		S. 590
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2007
			Mr. Smith (for himself,
			 Mr. Salazar, Ms. Snowe, Mr.
			 Menendez, Mr. Lugar,
			 Mr. Kerry, Mr.
			 Kennedy, Mr. Allard,
			 Mr. Wyden, Mr.
			 Lieberman, Mr. Lautenberg,
			 Ms. Cantwell, and
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  investment tax credit with respect to solar energy property and qualified fuel
		  cell property, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Securing America’s Energy Independence
			 Act of 2007.
		2.Provisions
			 relating to the investment tax credit with respect to solar energy property and
			 qualified fuel cell property
			(a)Extension of
			 credit for solar energy propertyParagraphs (2)(A)(i)(II) and
			 (3)(A)(ii) of section 48(a) of the Internal Revenue Code of 1986 are each
			 amended by striking January 1, 2009 and inserting January
			 1, 2017.
			(b)Extension of
			 credit for eligible fuel cell propertyParagraph (1)(E) of
			 section 48(c) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2008 and inserting December 31,
			 2016.
			(c)Energy property
			 to include excess energy storage deviceClause (i) of section
			 48(a)(3)(A) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(i)equipment which uses solar energy to
				generate electricity, to heat or cool (or provide hot water for use in) a
				structure, or to provide solar process heat, or advanced energy storage systems
				installed as an integrated component of the foregoing, excepting property used
				to generate energy for purposes of heating a swimming
				pool,
					.
			(d)Modifications
				(1)Solar
			 photovoltaic energy property credit determined solely by kilowatt
			 capacity
					(A)In
			 generalSubsection (a) of section 48 of the Internal Revenue Code
			 of 1986 is amended by redesignating paragraph (4) as paragraph (5) and by
			 inserting after paragraph (3) the following new paragraph:
						
							(4)Special rule for
				energy credit for solar photovoltaic energy property
								(A)In
				generalFor purposes of section 46, the energy credit for any
				taxable year for solar photovoltaic energy property described in paragraph
				(3)(A)(i) which is used to generate electricity and which is placed in service
				during the taxable year is $1,500 with respect to each half kilowatt of direct
				current of installed capacity of such property. Paragraph (2)(A)(ii) shall not
				apply to property to which the preceding sentence applies.
								(B)Application of
				special rules for rehabilitated or subsidized propertyRules
				similar to the rules of paragraphs (2)(B) and (5) shall apply to property to
				which this paragraph
				applies.
								.
					(B)Conforming
			 amendmentSubclause (II) of section 48(a)(2)(A)(i) of such Code
			 is amended by striking described in paragraph (3)(A)(i) and
			 inserting which is described in paragraph (3)(A)(i) and to which
			 paragraph (4) does not apply.
					(e)Credits allowed
			 against the alternative minimum taxSection 38(c)(4)(B) of the
			 Internal Revenue Code of 1986 is amended by striking and at the
			 end of clause (i), by striking the period at the end of clause (ii)(II) and
			 inserting , and, and by adding at the end the following new
			 clause:
				
					(iii)the portion of
				the investment credit under section 46(2) which is determined under clauses (i)
				and (ii) of section
				48(a)(2)(A).
					.
			(f)Effective
			 dates
				(1)Except as provided
			 in paragraph (2), the amendments made by this section shall take effect on
			 January 1, 2007.
				(2)The amendments
			 made by subsection (c) shall apply to property placed in service after December
			 31, 2006.
				3.Extension and
			 modification of credit for residential energy efficient property
			(a)ExtensionSubsection (g) of section 25D of the
			 Internal Revenue Code of 1986 is amended by striking December 31,
			 2008 and inserting December 31, 2016.
			(b)Solar electric
			 propertyParagraph (1) of section 25D(a) of the Internal Revenue
			 Code of 1986 is amended by striking 30 percent of.
			(c)Modification of
			 maximum creditParagraph (1) of section 25D(b) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(1)Maximum
				creditThe credit allowed under subsection (a) for any taxable
				year shall not exceed—
						(A)$1,500 with respect to each half kilowatt
				of direct current of installed capacity of qualified solar electric property
				for which qualified solar electric property expenditures are made,
						(B)$2,000 with
				respect to any qualified solar heating and cooling property expenditures,
				and
						(C)$500 with respect
				to each half kilowatt of capacity of qualified fuel cell property (as defined
				in section 48(c)(1)) for which qualified fuel cell property expenditures are
				made.
						.
			(d)Definition of
			 qualified solar heating and cooling property expenditure
				(1)In
			 generalParagraph (1) of section 25D(d) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(2)Qualified solar
				heating and cooling property expenditureThe term qualified
				solar heating and cooling property expenditure means an expenditure for
				property to heat or cool (or provide hot water for use in) a dwelling unit
				located in the United States and used as a residence by the taxpayer if at
				least half of the energy used by such property for such purpose is derived from
				the sun. Such term shall not include an expenditure which is a qualified solar
				electric property
				expenditure.
						.
				(2)Conforming
			 amendmentsSubsections (a)(2) and (e)(4)(A)(ii) of section 25D of
			 such Code are each amended by striking qualified solar water
			 heating and inserting qualified solar heating and
			 cooling
				(e)Definition of
			 qualified photovoltaic property expenditureParagraph (2) of section 25D(d) of the
			 Internal Revenue Code of 1986 is amended by inserting , including
			 advanced energy storage systems installed as an integrated component of the
			 foregoing after taxpayer.
			(f)Credit allowed
			 against alternative minimum tax
				(1)In
			 generalSection 25D(b) of the Internal Revenue Code of 1986, as
			 amended by subsection (c), is amended by adding at the end the following new
			 paragraph:
					
						(3)Credit allowed
				against alternative minimum taxThe credit allowed under
				subsection (a) for the taxable year shall not exceed the excess of—
							(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
							(B)the sum of the
				credits allowable under subpart A of part IV of subchapter A (other than this
				section) and section 27 for the taxable
				year.
							.
				(2)Conforming
			 amendments
					(A)Subsection (c) of
			 section 25D of such Code is amended to read as follows:
						
							(c)Carryforward of
				unused creditIf the credit allowable under subsection (a) for
				any taxable year exceeds the limitation imposed by subsection (b)(3) for such
				taxable year, such excess shall be carried to the succeeding taxable year and
				added to the credit allowable under subsection (a) for such succeeding taxable
				year.
							.
					(B)Section
			 23(b)(4)(B) of such Code is amended by inserting and section 25D
			 after this section.
					(C)Section
			 24(b)(3)(B) of such Code is amended by striking sections 23 and
			 25B and inserting sections 23, 25B, and 25D.
					(D)Section 26(a)(1)
			 of such Code is amended by striking and 25B and inserting
			 25B, and 25D.
					(g)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures made in taxable years beginning after December 31, 2006.
			4.3-year
			 accelerated depreciation period for solar energy property and fuel cell
			 property
			(a)In
			 generalSubparagraph (A) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 clause (ii), by striking the period at the end of clause (iii) and inserting a
			 comma, and by inserting after clause (iii) the following new clauses:
				
					(iv)any property which is described in clause
				(i) or (ii) of section 48(a)(3)(A) (or would be so described if the last
				sentence of such section did not apply to such clause), and
					(v)any property which
				is described in clause (iv) of section
				48(a)(3)(A).
					.
			(b)Conforming
			 amendmentSubclause (I) of section 168(e)(3)(B)(vi) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(I)would be described in subparagraph (A) of
				section 48(a)(3) if wind energy were substituted for
				solar energy in clause (i) thereof and the last sentence of such
				section did not apply to such
				subparagraph,
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2006.
			
